Citation Nr: 1616995	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's service constitutes a bar to payment of VA disability compensation benefits. 


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty service from April 2006 to April 2010.  He was awarded the Combat Infantryman Badge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was charged with being in violation of Uniform Code of Military Justice (UCMJ) for being on unauthorized leave from August 1, 2009, to August 27, 2009, from December 7, 2009, to December 8, 2009, and from December 17, 2009, to March 23, 2010.  

2.  The entire period of service has been characterized by the service department as under conditions other than honorable.

3.  The discharge was not upgraded by a discharge review board established under 10 U.S.C. § 1553.

4.  The combination of offenses constitutes willful and persistent misconduct. 

5.  The appellant was not insane at any time during his service.  


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to payment of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Status as a veteran is established for a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

The appellant was discharged from his single period of service on April 29, 2010.  His Form DD-214 indicates that his service was characterized as under other than honorable conditions.  The narrative reason for separation was: in lieu of trial by court-martial.  There is no indication or assertion that the discharge was ever upgraded by the service department under 10 U.S.C. § 1553.  

After a review of all of the evidence, the Board finds no indication that a General Court Martial was contemplated for purposes of 38 C.F.R. § 3.12(d)(1).  The RO specifically determined that a Special Court Marital was contemplated.  Therefore, the appellant's choice to accept discharge in lieu of court marital does not itself constitute a bar under 38 C.F.R. § 3.12(d)(1).  

Moreover, the appellant's AWOL was not for a continuous period of at least 180 days for purposes of 38 C.F.R. § 3.12(c)(6).  The RO denied the claim under 38 C.F.R. § 3.12(d)(4) on the basis that the repeated incidents of AWOL constituted a pattern of willful and persistent misconduct.  

A review of the service records shows that the appellant was charged with being in violation of UCMJ Article 86 for being on unauthorized leave from August 1, 2009, to August 27, 2009 (a period of 26 days), for being on unauthorized leave for December 7, 2009, to December 8, 2009 (a period of 2 days), and for being on unauthorized leave from December 17, 2009, to March 23, 2010, (a period of 96 days).  

An April 12, 2010, service memorandum provides the reasons for these absences as the fact that the appellant's marriage was falling apart and his younger brother was found to have a brain tumor.  In a VA Form 21-4238 (Statement in Support of Claim) received in June 2015, he asserted that, when he returned to Iraq, he learned his spouse had been unfaithful.  He stated that he tried to use the chain of command for mental assistance in dealing with this situation and that he understood the situation did not excuse going AWOL. 

After a review of all of the evidence, the Board finds that the appellants actions, which would have resulted in a Special Court Martial if he had not applied for discharge, constitute a pattern of willful and persistent misconduct and are a regulatory bar to VA benefits as defined under 38 C.F.R. § 3.12(d)(4).  The record shows that the pattern of misconduct clearly reflects deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  

In Rogers v. Derwinski, 2 Vet. App. 419 (1992), the Veterans' Court affirmed a Board decision finding that two non-judicial punishments and initiation of a Special Court Martial with subsequent discharge for good of the service constituted a pattern of willful and persistent misconduct.  This situation is similar to that in Rogers, with three violations of the UCMJ, a finding by the service department that a trial by Special Court Martial was warranted, and with an ultimate discharge in lieu of trial by court marital.  Moreover, the situation in this case, involving three separate offenses spanning a period of more than six months, which were thought to merit a trial by court martial, cannot be considered "a minor offense" as contemplated under 38 C.F.R. § 3.12(d).

For these reasons, the conduct of the appellant was willful and persistent misconduct, and his discharge is appropriately considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d).  

In January 2016, the appellant asserted that the AWOL periods were not continuous, and that his combined AWOL days represent a period of only 124 days.  Therefore, this bar to benefit entitlement should not apply to him.  He also contends that, under 38 CFR 3.12(c)(6), the reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  

The Board notes that 38 CFR 3.12(c)(6) is not the basis for either the RO's decision or the Board's decision, both of which center of a finding of willful and persistent misconduct under 38 CFR 3.12(d)(4).  Moreover, the appellant has not asserted that his conduct was motivated by combat wounds or service-incurred or aggravated disability.  He has asserted that his actions were motivated by personal matters, such as his wife's infidelity and his brother's illness.  

The Board also finds that the appellant was not insane at the time of his willful and persistent misconduct.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).  The service treatment records reveal treatment for an adjustment disorder with disturbance of emotions and anxiety on October 9, 2009; however, there are no findings of insanity at any time.  The appellant has never asserted that he was insane at the time of the in-service incidents.

The Board acknowledges that appellant's service in combat; however, in light of the nature of his actions and the determinations made by the service department, the options available to VA are quite limited.  Moreover, the Board has only limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary of the Board's findings, the entire period of service was under conditions other than honorable; the discharge was not upgraded by a discharge review board established under 10 U.S.C. § 1553; the combination of offenses which would have resulted in a trial by Special Court Martial constitutes willful and persistent misconduct; and the appellant was not insane at any time during his service.  

As such, the appellant does not have status as a veteran for VA purposes, and the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  

Finally, the Veterans Court has addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice.  The RO provided him pre-adjudication notice by letter dated in August 2010.  The notice letter made clear that VA was adjudicating whether the character of his service qualified him to receive VA disability benefits.  He was provided a copy of the regulation regarding character of service and was also told to provide information and evidence with respect to the events service and to state why he thought his service was honorable.  

VA has also made reasonable efforts to obtain relevant records adequately identified by the appellant.  The service personnel and service treatment records are of record and have been considered.  He has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.


ORDER

The appeal is denied. 



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


